Exhibit 10.32

GREENWICH INSURANCE COMPANY

COMMERCIAL SURETY GENERAL INDEMNITY AGREEMENT

This Agreement of Indemnity, made and entered into this 4th day of January is
executed by the Undersigned for the purpose of inderrmifying from all losses and
costs of any kind GREEWICH INSURANCE COMPANY, herein referred to as "Surety", in
connection with any Bonds on which GREENWICCH INSURANCE COMPANY is now or
hereafter may become Surety for or at the request of any of the following as
Principal:

Labor Ready Inc.

In consideration of the execution of any such Bonds for Principal and as an
inducement to such execution by Surety, the Undersigned, jointly and severally,
agree as follows:

I .        DEFINITIONS – The following definitions apply in this Agreement:

          Bond: Any surety bond, undertaking, guaranty or other contractual
obligation undertaken by Surety on behalf of or at the request of Principal,
before or after the date of this Agreement, and any renewal or extension of said
obligation.

          Principal: The persons or entities set forth above, their
subsidiaries, affiliates, successors, executors, administrators, personal
representatives and assigns, now in existence or hereafter formed or acquired
and/or any one of them or any combination thereof, or their successors in
interest, whether alone or in joint venture with others named herein or not.

          Undersigned: The Principal and all other persons or entities executing
this Agreement, their successors, executors, administrators, personal
representatives and assigns.

          Surety: GREENWICH INSURANCE COMPANY, its affiliates, subsidiaries or
reinsurers, and any other persons or entities which it may procure to act as a
surety, co-surety or obligor on any Bond, or any other person or entity who
executes 3 Bond at its request.

2.         INDEMNITY

(a)        Undersigned agrees to pay to Surety upon demand:­

          (i)       all losses, costs, damages, attorneys' fees, including
outside or in-house counsel staff, and expenses of whatever kind or nature which
Surety may incur or pay by reason of, or in consequence of, the execution by
Surety of any Bond and/or in enforcing the terms of this Agreemen~ with interest
thereon;

          (ii)      the amount of any claim made against Surety on any Bond,
whether disputed or not. This sum may be used by Surety to pay such claim or be
held by Surety as collateral security against loss on any Bond. Such collateral
may be hold by Surety until it has received evidence satisfactory to Surety of
its complete discharge from all claims or potential claims under any Bond(s),
and until it has been fully reimbursed for all loss, cost, expenses and
attorneys' fees incurred by reason of its issuance of any Bond(s) and in
enforcing this Agreement and unpaid premiums. Surety shall be under no
obligation to invest or provide any return on any such collateral deposited with
it.

          (iii)     any premium due for any Bond at a rate equal to that charged
by Surety for such bonds and any renewal premiums until such time as adequate
proof is presented to Surety discharging it from any further liability relating
to or arising out of such Bond.

(b)       Regarding claims against Surety:

          (i)       Undersigned shall exonerate, indemnify and keep Surety
indemnified against any liability with respect to such claims.

          (ii)      Surety shall have the exclusive right for itself and
Undersigned to determine in good faith, in its sole and absolute discretion,
whether any claim or suit upon any Bond shall, on the basis of liability,
necessity, expediency or otherwise, be paid, settled, compron–dsed, defended or
appealed to protect Surety's rights or interests or reduce Surety's liability or
alleged liability, whether or not such liability, necessity or expediency
exists.

          (iii)     Surety shall have the right to incur such expenses in
handling a claim and in enforcing this Agreement as it in good faith shall deem
necessary or expedient, including but not limited to the expenses for
investigative accounting, technical and legal services.

          (iv)     "Good faith" as used in this Agreement shall mean honesty in
fact and the absence of willful misfeasance, malfeasance, fraud or corruption.

          (v)      Surety shall have the foregoing rights regardless of the fact
that Undersigned may have assumed or offered to assume the defense of Surety
upon such claim. In any claim or suit hereunder, an itemized statement of the
aforesaid losses and expenses, sworn to by an officer of Surety or the vouchers
or other evidence of disbursement by Surety shall be prima facie evidence of the
fact and amount of the liability hereunder of Undersigned.

          (vi)     Repeated actions may be maintained by Surety on this
instrument as breaches of it occur without any prior action operating as a bar
to any subsequent action.

          (vii) Undersigned shall authorize Surety to join any and all of the
Undersigned as defendants in any action, regardless of venue, against Surety
arising out of or relating to any Bond, and to enforce the obligations hereunder
directly against any of the Undersigned and without the necessity of first
proceeding against Principal.

          (viii)    If Undersigned, or any of them, demands that Surety not pay
or perform in response to a claim under a Bond, and Surety complies with such
demand, Undersigned agree to exonerate, indemnify and hold Surety harmless from
any and all damages which may be imposed upon Surety, including, but not limited
to, any claim for consequential or punitive damages based upon any assertion
that Surety acted in bad faith in connection with any such claim.

3.         GENERAL PROVISIONS

          (a) Surety may, without giving notice thereof to Undersigned, consent
or refuse to consent to changes to a Bond, including, but not limited to,
increases or decreases in the penal sum of the Bond and changes to the
underlying obligations secured by the Bond, and any such action shall not
impair, waive or diminish the obligations of Undersigned under this Agreement.

          (b) Surety shall have the right at its option and in its sole
discretion, to issue, cancel or decline the execution of any Bond, or renewal
thereof, notwithstanding its execution of any other Bond or undertaking for or
on behalf of the Principal.

          (c) Until Surety has been furnished with conclusive evidence of its
discharge without loss from all Bonds, and until Surety has been otherwise fully
indemnified as hereunder provided, Surety shall have the right of free access to
the books, records and accounts of Undersigned for the purpose of examining and
copying them. Undersigned hereby authorize third parties, including but not
limited to depositories of funds of Undersigned, to furnish to Surety any
information requested by Surety in connection with any transaction. Surety may
furnish any information, which it now has or may hereafter acquire concerning
Undersigned to other persons, firms or entities for the purpose of procuring
co-suretyship or reinsurance or of advising such persons, firms, or entities as
it may deem appropriate.

          (d) Surety shall have every right, defense or remedy which a personal
Surety without compensation would have, including the tight of exoneration, and
the right of subrogation.

          (e) Undersigned shall, upon the request of Surety, procure the
discharge of Surety from any Bond and all liability by reason thereof. If such
discharge is unattainable, Undersigned shall, if requested by Surety, either
deposit collateral with Surety, acceptable to Surety, sufficient to cover all
exposure under such Bond or Bonds, or make provisions acceptable to Surety for
the funding of the bonded obligation(s).

          (f) Undersigned warrant that each of them is specifically and
beneficially interested in obtaining each Bond and agree to pay the initial,
renewal, and additional premiums thereon according to Surety's current rate
manual or rate filings recognizing that the initial premium is fully earned upon
execution of each Bond. Renewal premiums shall be paid until Undersigned shall
serve evidence satisfactory to Surety of its discharge or release from each Bond
and all liability arising out of or relating thereto.

          (g) Surety is not a fiduciary and owes no fiduciary obligations to
Undersigned.

          (h) Undersigned agree to submit themselves to personal jurisdiction in
whatever jurisdiction in which Surety sustains or pays any loss for which
Undersigned are liable hereunder and in whatever jurisdiction Surety may be Sued
as a consequence of its having issued any Bond. With respect to any action
brought by Surety on this Agreement in a jurisdiction in which one or more of
the Undersigned reside, are domiciled, are doing business or are found, each of
the Undersigned who are not in the jurisdiction hereby designates each of the
Undersigned in such jurisdiction as his agent to receive on his behalf service
of process in such action.

          (i) Interest shall be paid by Undersigned to Surety on the amount of
all expenditures made by Surety for which it is entitled to reimbursement
hereunder from the date of each such expenditure until repaid in full. The
unpaid principal amount owing with respect to such expenditures shall bear
interest at the rate of nine percent (9%) per annum. Interest shall be
calculated on the basis of a 365-day year for the actual number of days elapsed.
Anything herein to the contrary notwithstanding, the obligations , Undersigned
hereunder shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt any such payment by Surety would be
contrary to provisions of law applicable to Surety limiting the maximum rate of
interest which may be charged or collected by Surety.

          (j) Bonds may be issued for the purpose of providing assurances to
obligees under the Bonds concerning performance or fulfillment of certain
contractual, statutory or other undertakings by the Principal, all as described
in more detail in each individual Bond. This agreement is intended to cover the
full range of different types of Bonds which might be issued by Surety, and
nothing in this Agreement shall be construed to limit the types of Bonds covered
by this Agreement. To the extent that particular provisions of this Agreement
are applicable only to certain types of Bonds, the inclusion of such provisions
in this Agreement is for the purpose of specifying in more detail the parties'
rights and obligations with respect to such types of Bonds and their inclusion
shall not limit the applicability of other provisions of this Agreement to other
types of Bonds.

          (k) Undersigned agree that Surety need not give to Undersigned notice
of execution of any Bond, of any Default, the making of any claim against
Surety, or of any act, fact or information coming to the notice or knowledge of
Surety concerning or affecting its rights or liabilities under any Bond or the
rights or liabilities of Undersigned hereunder, notice of all such being hereby
expressly waived.

          (1) Each of the Undersigned further affirms that Bonds are a credit
relationship and hereby authorizes Surety, or any authorized agent, to gather
such credit information it considers necessary and appropriate for purposes of
evaluating whether such credit should be effected or continued, for purposes of
enforcing or evaluating the possible enforcement of this Agreement or for any
other purpose.

          (m) If the execution of this Agreement by any of the Undersigned
shall, be found defective or invalid for any reason, such defect or invalidity
shall not affect the validity of this Agreement with respect to any other of the
Undersigned. In the event any of the Undersigned shall fail to execute this
instrument or become insolvent, or in the event any of the Undersigned who
execute this Agreement, shall not be bound for any reason, the other Undersigned
shall, nevertheless, be bound hereunder for the full amount of the liability as
aforesaid. The invalidity of any provision of this Agreement by reason of the
law of any state or for any other reason shall not affect the validity of any
other provision of this Agreement, and Undersigned shall remain fully bound and
liable hereunder to Surety to the same extent as if the invalid provision had
not existed.

          (n) Liability of Undersigned hereunder shall not be affected by

          (i)       the failure of Principal to sign any Bond;

          (ii)      any claim that other indemnity or security was to have been
obtained,

          (iii)     the release of any indemnity, and

          (iv)     the return or exchange of any collateral that may have been
obtained.

          (o) The obligations of Undersigned are joint and several. Surety need
not proceed against Principal or any of the Undersigned, or any third party, or
exhaust or avail itself of any other legal remedy or of any collateral.

          (p) Undersigned agree to give Surety prompt notice of any facts which
might give rise to a claim upon any Bond.

          (q) This Agreement may not be changed or modified orally. No change or
modification shall be effective unless specifically agreed to in writing. Surety
shall have the right to fill in any blanks left herein and to correct any errors
by filling in any blanks herein.

          (r) If any Bonds are issued in connection with Principal's performance
of a contract, Principal hereby assigns the proceeds of, and its rights in, such
contract to Surety, but only in the event of a default of the Principal under
such contract or default of Undersigned hereunder. In connection with said
assignrnent this Agreement shall constitute and Surety may file or record this
Agreement as a security agreement and/or financing statement under the Uniform
Commercial Code or any other law. The filing or recording of such document shall
be solely at the option of Surety and the failure to do so shall not release or
impair any of the obligations of Undersigned under this Agreement. Any copy of
this Agreement certified as such by Surety shall be considered an original for
purposes of filing as a financing statement.

          (s) Failure by Surety to take any action or assert any right hereunder
shall not be a waiver of any Surety rights hereunder or as provided by law.

          (t) The rights of Surety under this Agreement are in addition to and
not in lieu of any other rights the Surety may have with respect to Undersigned
by contract or operation of law.

          (u) Undersigned waive any defense that this instrument was executed
subsequent to the date of any such Bond, admitting and covenanting that such
Bond was executed pursuant to Undersigned's request and in reliance on
Undersigned's promise to execute this instrument.

          (v) Wherever used in this instrument, the plural shall include the
singular, the singular shall include the plural, and the neuter shall include
both genders as the circumstances require.

4.         POWER OF ATTORNEY–Undersigned hereby irrevocably appoint Surety as
its/their attorney-in-fact with the power, but not the obligation, to exercise
all rights and execute all documents on behalf of Undersigned in order to give
full effect to the obligations of Undersigned under this Agreement.

5.        WAIVER OF TRIAL BY JURY –Undersigned hereby waive trial by jury in any
action or proceeding to which any or all of the Undersigned and Surety may be
parties, arising out of or in any way pertaining to this Agreement. It is agreed
and understood that this waiver constitutes a waiver of trial by jury of all
claims against all parties to such actions or proceedinp, including claims
against parties who are not parties to this Agreement.

6.         TERMINATION – This Agreement is a continuing obligation of
Undersigned unless terminated by written notice to Surety as provided hereafter.
In order to terminate liability as to future Bonds of Principal, Undersigned
must:

          (a) give written notice of such termination by means of certified mail
to Surety at its office at lGreenwich Plaza, Greenwich, CT 06836, with a copy to
General Agent Avalon Risk Associates, Inc. 160 Water Street 16th F1 New York, NY
10038; and

          (b) state in such notice the effective date (not less than thirty days
after receipt thereof by Surety) of termination of such Undersigneds liability
for future Bonds. After the effective date of such termination by giving notice,
Undersigned shall nonetheless be liable hereunder for Bonds executed or
authorized prior to such date, Bonds which Surety has otherwise become obligated
to issue prior to such date, and renewals, substitutions and extensions thereof
Such termination of liability as to an Undersigned shall in no way affect the
obligation of any other Undersigned who has not given notice as herein provided

7.       REPRESENTATIONS – EACH OF THE UNDERSIGNED REPRESENTS TO SURETY THAT HE
HAS CAREFULLY READ THE ENTIRE AGREEMENT AND THAT THERE ARE NO OTHER AGREEMENTS
OR UNDERSTANDINGS WHICH IN ANY WAY LESSEN OR MODIFY THE OBLIGATIONS SET FORTH
HEREIN, OR, TO THE EXTENT SUCH OTHER AGREEMENTS OR UNDERSTANDINGS EXIST, THEY
ARE HEREBY SUPERSEDED BY THIS AGREEMENT.

8.       IN TESTUAONY WHEREOF, Undersigned, intending to be legally bound
hereby, have hereunder set their hands and affixed their seals as of the 4th day
of January, 2001.

Principals:

Witness or Attest: Name:  Labor Ready, Inc.     /s/ Ronald L. Junck /s/ Richard
L. King, President / CEO

 